
	

115 S880 IS: Made in America Water Infrastructure Act 
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 880
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative day, April 4), 2017
			Ms. Baldwin (for herself, Mr. Brown, Mr. Sanders, Mr. Franken, Ms. Warren, Mr. Whitehouse, Ms. Stabenow, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To ensure the use of American iron and steel in public water systems, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Made in America Water Infrastructure Act .
 2.Taxpayer-produced iron and steel in public water systemsSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by striking paragraph (4) and inserting the following:
			
				(4)Requirement for the use of American materials
 (A)Definition of iron and steel productsIn this paragraph, the term iron and steel products means the following products made primarily of iron or steel: (i)Lined or unlined pipe and fittings.
 (ii)Manhole covers and other municipal castings. (iii)Hydrants.
 (iv)Tanks. (v)Flanges.
 (vi)Pipe clamps and restraints. (vii)Valves.
 (viii)Structural steel. (ix)Reinforced precast concrete.
 (x)Construction materials. (B)RequirementNotwithstanding any other provision of law, except as provided in subparagraph (C), none of the funds made available by a State loan fund authorized under this section shall be used for a project for the construction, alteration, maintenance, or repair of a public water system unless all the iron and steel products used in the project are produced in the United States.
 (C)ExceptionSubparagraph (B) shall not apply in any case or category of cases in which the Administrator finds that—
 (i)applying subparagraph (B) would be inconsistent with the public interest; (ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.
						(D)Public notice; written justification
 (i)Public noticeIf the Administrator receives a request for a waiver under this paragraph, the Administrator shall— (I)make available to the public on an informal basis, including on the public website of the Administrator—
 (aa)a copy of the request; and (bb)any information available to the Administrator regarding the request; and
 (II)provide notice of, and opportunity for informal public comment on, the request for a period of not less than 15 days before making a finding under subparagraph (C).
 (ii)Written justificationIf, after the period provided under clause (i), the Administrator makes a finding under subparagraph (C), the Administrator shall publish in the Federal Register a detailed written justification as to why subparagraph (B) is being waived.
 (E)ApplicationThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.
 (F)Management and oversightThe Administrator may use not more than 0.25 percent of any funds made available to carry out this title for management and oversight of the requirements of this paragraph..
		
